In an action to recover moneys allegedly due and owing, plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (D’Amaro, J.), dated February 14, 1984, as unconditionally granted defendants’ motion to vacate a default judgment entered against them.
Order modified, as a matter of discretion, by adding provisions allowing the judgment to stand as security and continuing the garnishment. As so modified, order affirmed, insofar as appealed from, without costs or disbursements.
Since the defendant corporation has been dissolved and its principals are not residents of New York State, our modification will preserve the rights of all parties. Mollen, P. J., Bracken, O’Connor and Niehoff, JJ., concur.